This action was brought in the county court of Jefferson county by the county attorney of said county, praying the forfeiture of one Ford roadster automobile, which, it was alleged, was being used by Sam Kennedy to convey intoxicating liquor in Jefferson county, in violation of the statutes of the state.
Sam Kennedy filed his interplea in said cause, in which he alleged that he was the owner of said automobile and denied that the same was purchased, kept, or used for the purpose of violating any of the prohibitory laws of the state, and demanded that the issues of fact and property rights be tried by a jury.
A trial by jury was denied, and judgment of forfeiture rendered, from which this appeal was perfected.
The Attorney General, for the defendant in error, has filed a confession of error, and suggested that the judgment be reversed, and for this reason the judgment is reversed, and the cause remanded for a new trial.
KANE, JOHNSON, McNEILL, MILLER, and KENNAMER, JJ., concur. *Page 286